Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to applicant amendment received on 11/15/2020:
Amendments of Claims 1, 8, 9 and 15 are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Yurinko on 02/08/2021.
The application has been amended as follows: 
Regarding Claims 1 and 9:
In the line before last of both claims replace the term “oblique” for –traverse--.

Allowable Subject Matter
Claims 1 to 5, 7-9 and 11 to 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8 and   15:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical instrument, comprising: an end effector, comprising: 
a cartridge jaw; and 
an anvil jaw, wherein one of said cartridge jaw and said anvil jaw is rotatable relative to the other about a closure axis; 
a shaft, comprising: 
a frame defining a longitudinal shaft axis; and 
a closure actuator translatable relative to said frame, wherein said closure actuator comprises a proximal portion, a distal portion, and a link, wherein said link is rotatably connected to said proximal portion about a proximal link axis and to said distal portion about a distal link axis, and wherein said proximal link axis and said distal link axis define a link plane; and 
an articulation joint, wherein said end effector is rotatably connected to said shaft about an articulation axis defined by said articulation joint, wherein said articulation axis is positioned proximal to said closure axis, wherein said end effector is articulatable within an articulation plane between an unarticulated position and an articulated position, wherein said articulation axis is laterally offset from said longitudinal shaft axis, wherein said articulation axis and said longitudinal shaft axis do not intersect one another, wherein said link plane is traverse to said longitudinal shaft axis when said end effector is in either said unarticulated position or said articulated position and,
wherein said articulation axis is not movable relative to said end effector and said shaft.
The most similar art of record would be Baxter (US 2015/0173755) as used on the last office action, Baxter discloses a similar surgical instrument comprising also an end effector, comprising a cartridge jaw; and an anvil jaw, both rotatable relative to the other about a closure axis; a shaft, comprising a frame defining a longitudinal shaft axis; and a closure actuator translatable relative to said frame, wherein said closure actuator comprises a proximal portion, a distal portion, and a link, wherein said link is rotatably connected to said proximal portion about a proximal link axis and to said distal portion about a distal link axis, and wherein said proximal link axis and said distal link axis define a link plane; and an articulation joint, wherein said end effector is rotatably connected to said shaft about an articulation axis defined by the articulation joint and wherein said articulation axis is not movable But Baxter does not disclose that articulation axis is not movable relative to both the end effector and the shaft. Other references disclose and articulation axis that is not movable relative to both the end effector and the shaft but there would be no motivation to combine and Baxter would not be functional in such a way.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731